DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted 5/21/2021 is acknowledged and has been considered.

Drawings
The drawings submitted 12/2/2019 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-13, 17 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Law et al. (U.S. Patent Application Publication 2010/0051746).

In regards to claim 1, Law et al (henceforth referred to as Law) disclose an arrangement for a passenger carrying aircraft, comprising: 
a passenger cabin.  As depicted in figure 7a and 7b, Law illustrates a passenger cabin;
an aisle extending in a longitudinal direction of the passenger cabin.  Figs. 7a and 7b show an aisle extending along longitudinally;
passenger seats positioned along opposing sides of the aisle (see figures); and
an aisle track system disposed along the aisle, the aisle track system including spaced first and second floor tracks extending in a longitudinal direction of the aisle configured to engage with an object adapted to be conveyed down the aisle or a carriage for conveying an object down the aisle.  Law explicitly teaches floor tracks in or along the rows of seats, and further affirms the potential for the dual tracks positioned in and along the aisle (par. 59). 

In regards to claim 2, Law discloses a lavatory disposed at one end of the aisle, and wherein the spaced first and second floor tracks extend into the lavatory.  Law teaches at par. 59 that the floor tracks may extend along the aisle and into a lavatory.

In regards to claim 3, Law discloses that the lavatory includes a toilet positioned near one end of the spaced first and second floor tracks, a sink positioned to one side of the spaced first and second floor tracks, and a door assembly.  Law teaches tracks extending into a lavatory in the aircraft and the positioning of the sink and toilet are necessarily consistent with that claimed.

In regards to claim 6, Law discloses a lavatory positioned laterally adjacent the aisle and lateral extensions of the first and second floor tracks extend into the lavatory.  Law teaches a lavatory positioned laterally next to the aisle and discusses an embodiment with rails extending into lavatory (par. 59).

In regards to claim 8, Law discloses that the first and second floor tracks are embedded in floor panels or are affixed to floor panels.  Law teaches rails as claimed.

In regards to claim 9, Law discloses at least one lateral track system extending in a lateral direction of the aisle track system, the at least one lateral track system adapted to track laterally at least one aisle passenger seat (see figure 8b).

In regards to claim 10, Law discloses that the object is a container, a food or beverage cart, a seat, or a wheelchair.  Law teaches a seat or wheelchair.

In regards to claim 11, Law discloses an arrangement for a passenger carrying aircraft, comprising: 
a passenger cabin.  Law teaches an aircraft with a cabin (see figures);
an aisle extending in a longitudinal direction of the passenger cabin (see figures);
passenger seats positioned along opposing sides of the aisle (see figures);
an aisle track system disposed along the aisle, the aisle track system including spaced first and second floor tracks extending in a longitudinal direction of the aisle adapted to engage with an object adapted to be conveyed down the aisle or a carriage for conveying an object down the aisle.  Law explicitly teaches floor tracks in or along the rows of seats, and further affirms the potential for the dual tracks positioned in and along the aisle (par. 59); and
at least one lateral track system intersecting the aisle track system, the at least one lateral track system including spaced first and second floor tracks extending in a lateral direction to the aisle adapted to track the object or the carriage laterally with respect to the aisle.  Law teaches lateral positioning of wheelchair along tracks (figure 8b). 

In regards to claim 12, Law discloses a lavatory disposed at one end of the aisle and the aisle tracks extending into the lavatory, or a lavatory disposed laterally adjacent the aisle and the at least one lateral track system extending into the lavatory.  Law teaches a path entering into a laterally spaced lavatory (see figures 7a and 7b) and that rails/tracks may be utilized (par. 59).

In regards to claim 13, Law discloses that the lavatory includes a toilet positioned along a back wall of the lavatory, a sink mounted to a wall perpendicular to the back wall, and a door assembly.  Law teaches tracks extending into a lavatory in the aircraft and the positioning of the sink and toilet are necessarily consistent with that claimed.

In regards to claim 17, Law discloses that the first and second floor tracks of each of the aisle track system and the at least one lateral track system are embedded in floor panels or are affixed to floor panels (see figure 8b).  

In regards to claim 18, Law discloses that the object is a container, a food or beverage cart, a seat, or a wheelchair.  Law teaches a seat or wheelchair.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (U.S. Patent Application Publication 2010/0051746) in view of Yoshizaki et al. (U.S. Patent Application Publication 2010/0237193).

In regards to claims 4 and 14, Law fails to teach that the door assembly includes a swinging door and a sliding door, wherein the sliding door when closed meets the swinging door when closed.  However, various door arrangements have been made for small access lavatories and Yoshizaki et al (henceforth referred to as Yoshizaki) teaches a lavatory with a sliding and swinging door component and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a door of the type shown in Yoshizaki in/on the lavatory of Law, to allow for improved access.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (U.S. Patent Application Publication 2010/0051746) in view of Guerin et al. (U.S. Patent Application Publication 2002/2003/0177572).

In regards to claims 5 and 15, Law fails to explicitly disclose that the sink is mounted to a wall perpendicular to an entrance to the lavatory, the sink tapers inward in a direction of a lavatory floor, an area immediately below the sink is unobstructed, and plumbing associated with the sink is mounted in or behind the wall to which the sink is mounted.  However, Guerin et al (henceforth referred to as Guerin) teaches a lavatory with a sink mounting perpendicular to the entrance and tapering inward in a direction of the floor and also, an area below the sink is unobstructed with some piping/plumbing in or behind the corresponding wall.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a sink in the lavatory of Law as taught by Guerin, especially to allow for more room/access in the lavatory.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (U.S. Patent Application Publication 2010/0051746) in view of Trujillo et al. (U.S. Patent Application Publication 2002/0108529).

In regards to claims 7 and 16, Law fails to disclose that each of the first and second floor tracks include a flange overhanging a recess and at least one break in the flange adapted to insert a guide affixed to the object or to the carriage to engage the object or the carriage in the floor tracks.  However, Trujillo et al (henceforth referred to as Trujillo) teaches floor tracks featuring the claimed construction (see figure 4) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to utilize track rails in/on the Law aircraft as taught by Trujillo, to secure the object attached to the rails during aircraft movements.

Summary/Conclusion
Claims 1-18 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641